          Case 6:20-cv-00862-ADA Document 8 Filed 10/14/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 TRUST & VERIFY DATA PROTECTION LLC

                Plaintiff,                           C.A. No.: 6:20-cv-862-ADA

                v.                                   Patent Case

 MCAFEE, LLC,                                        Jury Trial Demanded

                Defendant.



      DEFENDANT’S AGREED MOTION FOR EXTENSION OF TIME TO FILE
            ANSWER OR OTHERWISE RESPOND TO COMPLAINT

       Plaintiff Trust & Verify Data Protection LLC files this motion to extend Defendant’s time

to answer, move or otherwise respond to the Complaint in this action to December 14, 2020.

       Plaintiff filed its Complaint on September 21, 2020. The current deadline to answer is

October 15, 2020. Defendant has requested, and Plaintiff has agreed, to a 60-day extension of this

deadline up to and including December 14, 2020.

       Plaintiff therefore respectfully requests the Court grant this motion and enter an order

extending the deadline for Defendant to answer or otherwise respond to the Complaint to

December 14, 2020.


Dated: October 14, 2020                      Respectfully submitted,

                                              /s/ Isaac Rabicoff
                                              Isaac Rabicoff
                                              Rabicoff Law LLC
                                              73 W Monroe Street
                                              Chicago, IL
                                              (773) 669-4590
                                              isaac@rabilaw.com


                                                1
Case 6:20-cv-00862-ADA Document 8 Filed 10/14/20 Page 2 of 3




                           Counsel for Plaintiff
                           Trust & Verify Data Protection LLC




                             2
          Case 6:20-cv-00862-ADA Document 8 Filed 10/14/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on October 14, 2020, and it was served on counsel for

Defendant via electronic mail.


                                                   /s/ Isaac Rabicoff
                                                   Isaac Rabicoff




                                              3
